THOMPSON, C.J.
The state appeals a downward departure sentence. The lowest sentence called for by the guidelines was 60.7 months, and the court sentenced the defendant to 50 months.
We affirm based on State v. Amodeo, 750 So.2d 664, 667 (Fla. 5th DCA 1999):
The major difficulty is that the state attorney, at the sentencing hearing, did not clearly raise this ground as an objection to the oral reasons given by the trial judge. Under section 924.051, an appeal may not be taken unless prejudicial error is alleged and is properly preserved or if not properly preserved, would constitute fundamental error. To be preserved, .an issue must be timely raised and ruled on by the trial court. The issue must be sufficiently precise that it fairly apprises the trial court of the relief sought and the grounds for the objection. 924.051(l)(b).
See also State v. Mae, 706 So.2d 350 (Fla. 2d DCA 1998).
AFFIRMED.
GRIFFIN, J., and ORFINGER, M., Senior Judge, concur.